 

This Post-Employment Consulting Agreement, dated effective January 10, 2020
(this “Agreement”), is made and entered into by and between Oshkosh Corporation
(the “Company”) and David M. Sagehorn (“Consultant”).

ARTICLE 1
SCOPE OF WORK

1.1       Services. The Company has engaged Consultant to provide advisory
services relating to Consultant’s intimate knowledge of the Company’s financial
and accounting matters. Specifically, the Company requests Consultant be
available to answer questions, provide advice and assist with idea generation on
these key areas for the Company.

1.2       Time and Availability. Consultant will be available by phone for up to
20 hours per month in performing the services for the Company.

1.3       Confidentiality. For Consultant to perform the consulting services, it
may be necessary for the Company to provide Consultant with Confidential
Information (as defined below) regarding the Company’s business and products.
The Company will rely heavily upon Consultant’s integrity and prudent judgment
to use this information only in the best interests of the Company.

ARTICLE 2
INDEPENDENT CONTRACTOR

2.1       Independent Contractor. Consultant is an independent contractor and is
not an employee, partner, or in any other service relationship with, the
Company. The way Consultant’s services are rendered shall be within Consultant’s
sole control and discretion. Consultant is not authorized to speak for,
represent, or obligate the Company in any manner without the prior express
written authorization from an officer of the Company.

2.2       Benefits. Consultant will not be eligible for, and shall not
participate in, any employee pension, health, welfare, or other fringe benefit
plan of the Company. No workers' compensation insurance shall be obtained by
Company covering Consultant or Consultant’s employees.

2.3       Taxes. Consultant shall be responsible for all taxes arising from
compensation and other amounts paid under this Agreement. Neither federal, nor
state, nor local income tax, nor payroll tax of any kind, shall be withheld or
paid by the Company on behalf of Consultant. Consultant understands that he is
responsible to pay, according to law, Consultant’s taxes.

 

ARTICLE 3
COMPENSATION FOR CONSULTING SERVICES

3.1       Compensation. The Company shall pay to Consultant a flat retainer of
$400,000 for services rendered to the Company under this Agreement. The
compensation shall be paid in four equal quarterly installments commencing May
1, 2020. The compensation shall be paid regardless of the number of consulting
hours provided by Consultant.

3.2       Reimbursement. The Company agrees to reimburse Consultant for all
actual reasonable and necessary expenditures that are directly related to the
consulting services. These expenditures include, but are not limited to,
expenses related to travel (i.e., airfare, hotel, temporary housing, meals,
parking, taxis, mileage, etc.), telephone calls, and postal expenditures.
Expenses incurred by Consultant will be reimbursed by the Company within 15 days
of Consultant’s proper written request for reimbursement.

 

--------------------------------------------------------------------------------

 

ARTICLE 4
TERM AND TERMINATION

4.1       Term. This Agreement shall be effective as of April 3, 2020 and shall
continue in full force and effect for 12 consecutive months.  However, this
Agreement shall automatically terminate prior to the end of such period upon the
death of Consultant.

4.2       Responsibility upon Termination. Any equipment provided by the Company
to Consultant relating to or furtherance of Consultant’s services under this
Agreement, including, but not limited to, computers, laptops, and personal
management tools, shall, immediately upon the termination of this Agreement, be
returned to the Company.

ARTICLE 5
CONFIDENTIAL INFORMATION

5.1       Obligation of Confidentiality. In performing consulting services under
this Agreement, Consultant may be exposed to and will be required to use certain
“Confidential Information” (as hereinafter defined) of the Company. Consultant
agrees that Consultant will not use, directly or indirectly, such Confidential
Information for the benefit of any person, entity, or organization other than
the Company, or disclose such Confidential Information without the written
authorization of the President of the Company, either during or after the term
of this Agreement, for as long as such information retains the characteristics
of Confidential Information.

5.2       Definition. “Confidential Information” means information not generally
known and proprietary to the Company or to a third party for whom the Company is
performing work, including, without limitation, information concerning any
patents or trade secrets, confidential or secret designs, processes, research
and development, proprietary software, analysis, techniques, materials, or
designs (whether or not patented or patentable), directly or indirectly useful
in any aspect of the business of the Company, any vendor names, customer and
supplier lists, databases, management systems and sales and marketing plans of
the Company, any confidential secret development or research work of the
Company, or any other confidential information or proprietary aspects of the
business of the Company. All information which Consultant acquires or becomes
acquainted with during the period of this Agreement, developed by Consultant,
which Consultant has a reasonable basis to believe to be Confidential
Information, or which is treated by the Company as being Confidential
Information, shall be presumed to be Confidential Information.

5.3         Insider Trading.  You also are aware that Confidential Information
may contain undisclosed material information about the Company that could affect
the market value of our Common Stock as a publicly-traded company on the New
York Stock Exchange.  Therefore, Consultant acknowledges that he is subject to
the laws, rules and regulations relating to insider trading under applicable
securities laws.  

ARTICLE 6
GENERAL PROVISIONS

6.1       Construction of Terms. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

6.2       Governing Law.  This letter agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin without giving
effect to the conflict of law principles thereof.

6.3       Complete Agreement. This Agreement constitutes the complete agreement
and sets forth the entire understanding and agreement of the parties as to the
subject matter of this Agreement and supersedes all prior discussions and
understandings in respect to the subject of this Agreement, whether written or
oral.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

Oshkosh CorporationConsultant


By : _____________________________________      
______________________________________David M. Sagehorn


Its: _____________________________________       

 